Appeal by defendant, as limited by his brief, from a sentence of the County Court, Westchester County, rendered February 27, 1973, which imposed upon him a one-year term in the Westchester" County Penitentiary, upon an adjudication that he was a youthful offender, on a plea of guilty, but stayed execution of the sentence until June 26, 1973. Sentence reversed, as a matter of discretion in the interest of justice; defendant is sentenced to five years’ probation (Penal Law, § 65.00, subd. 3, par. [a]); and case remanded to the County Court, Westchester County, to fix the conditions of probation. In our opinion, the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.